DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for a network monitoring apparatus, and a remote encryption and remote activation method. The method includes the following steps: receiving an encrypted activation password sent by a client terminal; decrypting the encrypted activation password to obtain an original activation password; determining whether the original activation password meets a predetermined password strength requirement; when the original activation password meets the password strength requirement, activating the network monitoring apparatus and setting the original activation password as an administrator password; and returning information indicating that the network monitoring apparatus is successfully activated to the client terminal. 

The closest prior art are as follows:

YAU et al. (U.S. PGPub. 2016/0005032) discloses techniques for authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor authentication. User credentials are stored on the token in the form of private keys, and encrypted data and passwords are stored on the device. However, unlike the instant invention, Yau does not disclose “when the original activation password meets the predetermined password strength requirement, the non-activated network monitoring apparatus being activated and setting the original activation password as an administrator password; and the activated network monitoring apparatus returning information indicating that the non-activated network monitoring apparatus is successfully activated to the client terminal, so as to cause the client terminal to generate a prompt indicating that the non-activated network monitoring apparatus is successfully activated after receiving the information indicating that the non-activated network monitoring apparatus is successfully activated, wherein no default password is set for the non-activated network monitoring apparatus.” 

Wielopolski (U.S. PGPub. 2014/0164777) discloses techniques for a remote device secure data file storage system and method of securely storing data files at a remote device, including a host system having a database and a plurality of remote devices, each connected with the host system by a communication network. However, unlike the instant invention, Wielopolski does not disclose “when the original activation password meets the predetermined password strength requirement, the non-activated network monitoring apparatus being activated and setting the original activation password as an administrator password; and the activated network monitoring apparatus returning information indicating that the non-activated network monitoring apparatus is successfully activated to the client terminal, so as to cause the client terminal to generate a prompt indicating that the non-activated network monitoring apparatus is successfully activated after receiving the information indicating that the non-activated network monitoring apparatus is successfully activated, wherein no default password is set for the non-activated network monitoring apparatus.”

Bergin (U.S. PGPub. 2008/0222127) discloses techniques for the management of contact information, which may include automatic transfer processes, automatic update processes, automatic customization processes, automatic delivery processes, automatic storage processes, automatic portability processes, and/or automatic radial mining processes. However, unlike the instant invention, Bergin does not disclose “when the original activation password meets the predetermined password strength requirement, the non-activated network monitoring apparatus being activated and setting the original activation password as an administrator password; and the activated network monitoring apparatus returning information indicating that the non-activated network monitoring apparatus is successfully activated to the client terminal, so as to cause the client terminal to generate a prompt indicating that the non-activated network monitoring apparatus is successfully activated after receiving the information indicating that the non-activated network monitoring apparatus is successfully activated, wherein no default password is set for the non-activated network monitoring apparatus.”

Hrastar (U.S. PGPub. 2006/0123133) discloses techniques for detecting unauthorized wireless devices on a network, comprising determining when an unauthorized wireless device is communicating with a wired device and can signal and alarm responsive to such condition. However, unlike the instant invention, Hrastar does not disclose “when the original activation password meets the predetermined password strength requirement, the non-activated network monitoring apparatus being activated and setting the original activation password as an administrator password; and the activated network monitoring apparatus returning information indicating that the non-activated network monitoring apparatus is successfully activated to the client terminal, so as to cause the client terminal to generate a prompt indicating that the non-activated network monitoring apparatus is successfully activated after receiving the information indicating that the non-activated network monitoring apparatus is successfully activated, wherein no default password is set for the non-activated network monitoring apparatus.”

Joyce, III (U.S. Patent 9,590,978) discloses techniques for verification of password using a keyboard with a secure password entry mode, comprising authenticating a user to a computer prior to the user having access to the computer or network. However, unlike the instant invention, Joyce does not disclose “when the original activation password meets the predetermined password strength requirement, the non-activated network monitoring apparatus being activated and setting the original activation password as an administrator password; and the activated network monitoring apparatus returning information indicating that the non-activated network monitoring apparatus is successfully activated to the client terminal, so as to cause the client terminal to generate a prompt indicating that the non-activated network monitoring apparatus is successfully activated after receiving the information indicating that the non-activated network monitoring apparatus is successfully activated, wherein no default password is set for the non-activated network monitoring apparatus.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499